Name: Regulation (EEC) No 458/73 of the Commission of 2 February 1973 amending Regulation (EEC) No 2645/70 on the provisions applicable to sugar produced in excess of the maximum quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/ 16 Official Journal of the European Communities 26 . 2. 73 REGULATION (EEC) No 458/73 OF THE COMMISSION of 2 February 1973 amending Regulation (EEC) No 2645/70 on the provisions applicable to sugar produced in excess of the maximum quota THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1 1 . Subparagraph (c) of Article 2 (2) of Regulation (EEC) No 2645/70 is hereby repealed . Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/ EEC (*) of 18 December 1967 on the common organiza ­ tion of the market in sugar, as last amended by the Act (2 ) annexed to the Treaty ( 3) on the Accession of new Member States to the European Economic Com ­ munity and the European Atomic Energy Community, signed at Brussels on 22 January 1972 , and in particu ­ lar Article 25 (3 ) thereof ; 2 . The following paragraph is added to the said Article 2 : ' 3 . Where the sugar exported (a) was produced by the manufacturer concerned the documents referred to in paragraph 2 must be accompanied by a statement by the manufac turer certifying that the sugar was produced by him ; (b) was not produced by the manufacturer con ­ cerned, the latter shall pay a sum of 2-00 units of account per 100 kg of sugar.' Whereas Community provisions concerning sugar produced in excess of the maximum quota, in particu ­ lar Article 25 of Regulation No 1009/67/EEC and Commission Regulation (EEC) No 2645/70 ( 4) of 28 December 1970 on the provisions applicable to sugar produced in excess of the maximum quota , require that the sugar produced and the sugar for export be the same ; Whereas it is desirable that the manufacturer con ­ cerned be afforded the possibility of exporting sugar not produced by himself ; whereas it is necessary to provide in such case for a standard payment, which may in any event be regarded as offsetting any benefit derived from such substitution ; Article 2 The following Article 4 (a) is added to Regulation (EEC) No 2645/70 : ''Article 4a 1 . Before the 15 January following the 1 January referred to in Article 1 , the Member State concerned shall inform the manufacturers required to pay the amount referred to in Article 2 (3 ) (b) of the total amount payable. 2 . That total amount shall be paid by the manu ­ facturers concerned before 1 February of the same year.' Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; Article 3 (*) OJ No 308 , 18 . 12 . 1967, p. 1 . ( 2) OJ No L 73 , 27. 3 . 1972, p. 14 . ( 3 ) OJ No L 73 , 27. 3 . 1972, p. 5 . ( 4 ) OJ No L 283 , 29 . 12 . 1970, p . 48 . This Regulation shall apply from 1 January 1971 . 26 . 2 . 73 Official Journal of the European Communities No L 53/17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1973 . For the Commission The President Francois-Xavier ORTOLI